Citation Nr: 1035220	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for residuals of a back infection, also claimed 
as spinal meningitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran had active service from September 1990 to August 
1994.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department of 
Veterans Affairs (VA), San Diego, California Regional Office 
(RO), which denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a back 
infection, also claimed as spinal meningitis.  The claims file 
was returned in March 2005 to the Oakland, California RO which 
remains the Agency of Original Jurisdiction (AOJ).

In a June 2007 rating decision, the RO, inter alia, denied 
service connection for residuals of a back injury.  The Veteran 
filed a timely notice of disagreement with this decision, and was 
provided with a statement of the case in March 2008.  However, as 
he has not filed a substantive appeal to this issue, the claim is 
not before the Board.

The Veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a back 
infection, also claimed as spinal meningitis, was remanded in 
February 2009 for additional development; it is again before the 
Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran contends that he fell in his home in December 
1996 and went to the Monterey, California VA medical center for 
treatment.
 
2.  On December 18 and 19, 1996, VA provided the Veteran with 
pain medication and muscle relaxants.

3.  On December 20, 1996, the Veteran was admitted through the 
emergency room to Watsonville Community Hospital with back and 
flank pain.  The diagnosis was abscesses of left paravertebral 
muscles and left pneumonia, a history of a closed head injury 
with evidence of possible meningitis, and urinary retention 
presumably due to a high fever and sepsis.
 
4.  On December 24, 1996, the Veteran was transferred to the VA 
hospital at Palo Alto, California for treatment of an abscess of 
the left paravertebral muscles, which resolved completely.

5.  The Veteran currently experiences low back pain and 
difficulty urinating.

6.  The Veteran's current symptoms are unrelated to his spinal 
abscess and are not the result of VA treatment due to negligence, 
carelessness, lack of proper skill, error in judgment or similar 
instance in fault, or the result of an event not reasonably 
foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a back infection, also claimed as spinal meningitis, 
is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Applicable law provides that compensation shall be awarded for a 
qualifying additional disability or death in the same manner as 
if such additional disability or death were service-connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death was 
not the result of the Veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran under 
any law administered by the Secretary and the proximate cause of 
the disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event not 
reasonably foreseeable. 
38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to the Veteran's 
condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).

In order for additional disability to be compensable under the 
provisions of 38 U.S.C.A. § 1151, the additional disability must 
have been actually caused by, and not merely coincidental to, 
hospital care, medical or surgical treatment, or medical 
examination furnished by a VA employee or in a VA facility.  
Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  In order for 
additional disability to be compensable under 38 U.S.C.A. 
§ 1151, the additional disability must have been the result of 
injury that was part of the natural sequence of cause and effect 
flowing directly from the actual provision of 'hospital care, 
medical or surgical treatment, or examination' furnished by VA 
and that such additional disability was directly caused by that 
VA activity.  Id. at 101.

In the Loving case, the Veteran was undergoing a VA examination 
when a metal ceiling grate or panel fell on him.  In that case, 
the United States Court of Appeals for Veterans Claims (Court) 
held that the claimed knee injury resulting from the fallen grate 
was coincidental to the examination, and not caused by it, and 
concluded that the Veteran's claim for compensation under 38 
U.S.C.A. § 1151 'lies beyond the ambit of section 1151.'  Loving, 
19 Vet. App. at 100-101.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated 
that 'a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail.'  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


II.  Analysis

The Veteran contends that, in December 1996, he awakened during 
the night and went to the bathroom, where he passed out and hit 
his head.  When he awakened the next morning, he had a headache 
and significant lower back pain.  The Veteran reported that, on 
December 17, 1996, he went to the Monterey, California VA medical 
center (Monterey VAMC) and was told he had a diagnosis of muscle 
spasm and was given a prescription for Motrin.  The Veteran 
recalled that the pain continued to worsen, and that, on December 
19, 1996, he returned to the Monterey VAMC and was told he had 
more back spasms and was prescribed a stronger pain medication.  
When he returned home, the pain worsened and he again passed out 
and was brought to the emergency room at Watsonville Community 
Hospital (Watsonville).  The Veteran essentially contends that, 
due to the lack of proper treatment by the Monterey VAMC, prior 
to his admittance to Watsonville, there was a delay in his 
diagnosis and that he now has low back pain and urinary problems 
as residuals of his spinal abscess.

Various VA laboratory reports and medication records indicate 
that the Veteran was seen on December 18, 1996, and was provided 
with muscle relaxants and pain medication.

Medical records from Watsonville reflect that that Veteran was 
seen for left flank pain, and was admitted on December 20, 1996.  
He was found to have a large urinary bladder with significant 
prostate impression and was febrile.  He was admitted for a 
possible pyelonephritis and urinary retention.  He became more 
ill over time, with severe back pain, and had a positive blood 
culture and 4-gram positive staphylococcus.  He was treated with 
intravenous antibiotics.  Because the Veteran's left flank pain 
worsened and he became more obtunded, the Veteran underwent a 
computed tomography (CT) scan of his brain that was reported as 
normal.  He was ruled out for meningitis in view of a lumbar 
puncture examination.  He had a negative intravenous pyelogram 
(IVP), and he underwent a repeat CT scan which showed atelectasis 
of the left lower lung and a small paravertebral micro-abscess.  
The Veteran was transferred to the VA hospital in Palo Alto, 
California (Palo Alto VA hospital) with a diagnosis of abscess of 
the left paravertebral muscles on December 24, 1996.

The Veteran's Discharge Summary from the Palo Alto VA hospital 
dated January 1, 1997 shows that he was admitted for further 
workup of a paravertebral abscess.  The examiner noted that the 
Veteran had been in his usual state of health until mid-December, 
when he had an episode of loss of consciousness after urination 
with a fall resulting in right-sided low back pain and a 
laceration on his forehead.  The back pain apparently had 
transiently resolved until December 16, when he given a diagnosis 
of back spasm.  He was given analgesics and muscle relaxants, but 
the back pain increased to a point where he could not work and, 
from December 18 through 20, the Veteran had no urine output.  On 
December 20, the Veteran developed left flank and lower abdominal 
pain, and was seen in the Watsonville emergency room.  At that 
time, the Veteran had a large bladder and a large boggy and 
tender prostate and a temperature of 101.  His white blood cell 
count was 6.9 with 31 percent bands, and his urinalysis was 
negative except for 6-10 white blood cells and 0-3 red blood 
cells.  The Veteran had further workup with IVP, which was 
normal.  He was then evaluated for meningitis by lumbar puncture 
and brain CT scan which were normal.  He was ruled out for 
endocarditis as he had a normal transthoracic echocardiogram.  
Antibiotics were continued.  Because his back pain was persistent 
despite the intravenous antibiotics and analgesics, on December 
24, the Veteran underwent a CT scan of the abdomen, which 
revealed a paravertebral micro-abscess.  The VA treated the 
Veteran for his paraspinal abscess with antibiotics every four 
hours and analgesics for pain control.  A magnetic resonance 
imaging study (MRI) of the Veteran's spine revealed epidural 
enhancement from T11 to L1 with abnormally bright signal on the 
T1 and T2 weighted images in the left paraspinal muscles which 
enhanced.  There was also enhancement noted in the left neural 
foramen at the T12-L1 space with no evidence of spinal stenosis 
of neural foraminal stenosis.  The left-sided soft tissue 
enhancement was considered worrisome for an infected hematoma and 
the Veteran was continued on antibiotics. A repeat scan on 
December 30 showed essentially no change.  The Veteran was given 
a peripherally inserted central catheter (PICC) line in order to 
administer six weeks of antibiotics at home.  He was discharged 
on December 30.

A VA medical record dated January 10, 1997 shows that the Veteran 
was seen for follow-up for sepsis of unknown source.  The Veteran 
complained of difficulty starting urine stream but denied any 
fevers, chills, or sweats.  The Veteran stated that back pain was 
somewhat improved but that he still had diaphragmatic pain with 
deep inhalations on the left side.  The Veteran had a poor 
appetite but had no additional gastrointestinal symptoms.  The 
Veteran continued treating with intravenous antibiotics at home 
but stated that his pain was improving.  

The Veteran underwent a VA examination in April 2010.  The 
examiner noted that an MRI on February 10, 1997, revealed 
interval resolution of the epidural enhancement.  The Veteran 
continued to have follow-ups with neurology and, a report dated 
June 18, 1997, showed resolution of the spinal abscess.  Further 
neurology clinic notes from 1999 reflect that the Veteran 
complained of low back pain which was diagnosed as non-specific 
lower back pain related to mechanical activities.  The examiner 
noted that the Veteran did not require surgery for the management 
of his spinal abscess, but that it was managed with intravenous 
antibiotics.  He had no recurrence of sepsis and no recurrence of 
spinal abscess.  

The examiner's impression was staphylococcus aureus sepsis with 
paraspinous abscess at the level of T11-L1 for which the Veteran 
was treated with intravenous antibiotics with full resolution of 
the sepsis and the paraspinous abscess.  Regarding the etiology 
of this bacteremia and paraspinous abscess, the examiner felt 
that it was unclear.  There was no evidence of a prior procedure 
or catheterization prior to his complaints of back pain in 
November 1996.  The examiner indicated that she could not opine 
on the etiology of the process of the infection without resort to 
mere speculation.  However, she opined that she did not find 
evidence of carelessness, negligence, lack of proper skills, 
error in judgment, or fault on the part of the VA in furnishing 
hospital care in view of the available evidence from the medical 
records and the claims file.  The Veteran recalled that when he 
consulted the VA clinic the second time, he had fevers, chills, 
and lower back pain but the examiner could not find evidence of 
this fact and this clinic visit was not available for review.  
The examiner found that, during his hospitalization at the VA, 
the Veteran "did receive appropriate care with expected workup 
and treatment."  The examiner further indicated that he had "no 
complications from this treatment," and that the treatment was 
"adequate and was able to lead to a complete resolution of the 
bacteremia as well as the paraspinal abscess."  

The Veteran described the residuals of his spinal abscess as 
chronic lower back pain.  He remembered that he had chronic lower 
back pain since his in-service truck accident, but that it 
definitely worsened after his spinal abscess.  The examiner noted 
that the Veteran's degenerative arthritis of the lumbar spine 
with subjective radicular symptoms was not caused by the 
Veteran's paraspinal abscess as it was entirely resolved and the 
location of the abscess was different than the location of the 
Veteran's current degenerative disc disease.  

At his April 2010 VA examination, the Veteran reported that he 
had difficulties emptying his bladder since the spinal abscess; 
however, he denied any dysuria and his flow of urine was normal.  
He had some leakage but did not need to wear absorbent materials.  
He denied hematuria, urinary tract infections and any history of 
kidney stones.  The examiner noted that, in 1997, a VA 
neurologist gave the impression that his paravertebral abscess 
and sepsis were probably a hematura, which became infected after 
a fall in the bathroom and that the fall was likely a micturition 
syncope rather than a seizure.  The urology clinic also followed 
the Veteran in 1999 because of his bladder issues and reviewed 
the Veteran's lumbar spine MRI done in 1999, which revealed a 
mild disc bulge at L4-L5 with no nerve compression.  The VA 
urologist's opinion was that his bladder issues were not caused 
by his spine.  The examiner concluded that the Veteran had an 
atonic bladder secondary to his psychiatric medications and he 
was given the diagnosis of a neurogenic bladder.  No further 
urology follow-up was needed.  The examiner opined that the 
Veteran's neurogenic bladder was less likely caused by the 
Veteran's paraspinal abscess as it was resolved after intravenous 
antibiotics and was linked to his psychiatric medications in the 
1999 report of urodynamics and urology.    

Finally, the examiner noted that the Veteran indicated that he 
felt that his fall in the bathroom was a result of his service-
connected brain injury and the medications he was taking to treat 
his injuries sustained during his in-service motor vehicle 
accident.  The examiner found that she could not provide an 
opinion on this matter without resort to mere speculation, and 
suggested a full neurology evaluation if needed in this regard.

The issue at hand in this case is whether the Veteran had any 
additional disability as a result of the care, or his claimed 
lack thereof, provided by the VA Monterey clinic in December 
1996.  As noted above, the Veteran contends that his delay in 
diagnosis and treatment of his spinal abscess resulted in 
additional disability.  However, as is shown by the evidence of 
record, the Veteran does not have any additional disability or 
residuals from the December 1996 spinal abscess.  In fact, the 
record reflects that his spinal abscess resolved completely and 
that, by June 1997, he had no symptoms pertaining to his 
infection.  While he asserts that he now has low back pain and 
urinary problems, these symptoms have been associated by 
competent medical evidence with other, non-service-connected 
disorders.  Without any evidence of additional disability as a 
result of VA treatment, entitlement to compensation under 
38 U.S.C.A. § 1151 is not warranted.  38 C.F.R. § 3.361(b).

As noted, the Veteran has contended that his low back pain and 
urinary problems are related to his VA treatment; however, the 
Veteran, as a layperson, is not competent to render opinion 
regarding medical diagnosis or medical opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


III.  Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the appellant in July 2004 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, non-VA medical records, Social Security 
Administration records and lay statements have been associated 
with the record.  
The Board notes that a remand confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its February 2009 remand.  In its remand, the Board 
instructed the RO to obtain all VA medical records showing 
treatment prior to the Veteran's private hospitalization in 
Watsonville in December of 1996.  Specifically, the Board was 
seeking to obtain records showing the treatment received from the 
Monterey VAMC in the days before his December 20, 1996 
hospitalization.  The RO obtained records showing treatment for 
the Veteran throughout 1996; however, these records only show 
that the Veteran was provided with pain medication and muscle 
relaxants on December 18 and 19, 1996.  Even so, the Board finds 
that the RO has substantially complied with its Remand 
instructions with regard to obtaining the treatment records.  

In her April 2010 report, the VA examiner discussed VA urology 
and neurology medical records reflecting treatment in 1999.  
These records are not in the claims file; however, as the 
examiner reviewed these records in rendering her opinion, and 
included details from this treatment in her examination report, 
the Board finds that further remand to obtain records reflecting 
this treatment is unnecessary.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  

In addition, the RO was instructed to provide the Veteran with an 
examination to discuss the nature and extent of his 
staphylococcus aureus bacteremia infection and to determine 
whether he had any additional disability from any residuals from 
that infection.  The Veteran was provided with this examination 
in April 2010.  The examiner provided a detailed history of the 
Veteran's treatment and an opinion and a thorough rationale with 
regard to the issues of additional disability, but noted that she 
could not provide an opinion regarding etiology of the Veteran's 
spinal infection without resort to mere speculation.  Concerning 
a medical opinion in which the VA medical professional cannot 
render an opinion as to the etiology without resorting to "mere 
speculation," the Court recently determined that a VA examiner 
cannot use that phrase "as a substitute for the full 
consideration of all pertinent and available medical facts to 
which a claimant is entitled." Jones v. Shinseki, No. 07-3060 
(March 25, 2010).  However, since etiology of the Veteran's 
paravertebral abscess is not at issue, the Board finds that 
further remand would be pointless.  Soyini.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a back infection, also claimed as spinal meningitis, 
is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


